DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 10/20/2020.
Claims 1-15 are presented for examination.
This application is a CON of 16/397,532 filed on 04/29/2019 now PAT 10,748,231 which is a CON of 15/619,308 filed on 06/09/2017 now PAT 10,275,847 which is a CON of 15/154,572 filed on 05/13/2016 now PAT 9,690,967 which claims benefit of 62/325,254 filed on 04/20/2016 and claims benefit of 62/299,228 filed on 02/24/2016 and claims benefit of 62/248,264 filed on 10/29/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,748,231 {hereinafter referred as '231}. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:

Whereas claim 1 of '231 application, the applicant claims:
	An apparatus comprising: memory for storing image data, the image data comprising a plurality of color separations or channels, in which the image data comprises at least a first type of machine-readable symbology comprising a 1D or 2D barcode represented therein and a second type of machine-readable symbology comprising a first signal represented therein, in which the second type of machine-readable symbology comprises a different type of machine-readable symbology relative to the first type of machine-readable symbology, the 1D or 2D barcode comprising a first plural-bit code and the first signal comprising a second plural-bit code;  means for analyzing the image data to decode the 1D or 2D barcode to obtain the first plural-bit code;  
means for decoding the first signal to obtain the second plural-bit code, said means for decoding operating on each of the plurality of color separations or channels; means for determining whether 
	The instant claims obviously encompass the claimed invention of '231 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '231 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushiki (US 2014/0027516).
herein a separation gap; see ¶ 19-27, 42-45}, in which the image data comprises at least a first type of machine-readable symbology comprising a 1D barcode {herein code image 10 or a QR code 20; as shown in fig.# 1 & 2 respectively} represented therein and a second type of machine-readable symbology comprising a first signal represented therein, in which the second type of machine-readable symbology comprises a different type of machine-readable symbology relative to the first type of machine-readable symbology, the ID barcode comprising a first plural-bit code {herein each pixel can be interpreted as a binary of n bits} and the first signal comprising a second plural-bit code (¶ 27-33+); means for analyzing the image data to decode the ID barcode to obtain the first plural-bit code (¶ 23, 46+); means for analyzing one or more color separations or channels of the plurality of color separations or channels to decode the first signal to obtain the second plural-bit code; means for determining whether the second plural-bit code and the first plural-bit code conflict {herein interpreted as a difference, wherein the first code 30 may have a different pattern of black and white from the second code 32}; and to identify a conflict based on a conflict determination  (¶ 30-34+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushiki (US 2014/0027516) in view of Nishizawa (US 2008/0149724)..
The teachings of Fushiki have been discussed above. Fushiki teaches means of encoding {herein graphics commands can be encoded as text in barcodes} (¶ 20+).
Fushiki fails to specifically teach that the second type of machine-readable symbology comprises digital watermarking or steganographic encoding.
Nishizawa teaches image processing apparatus and method for controlling the same, wherein the second type of machine-readable symbology comprises digital watermarking or steganographic encoding (¶ 21, 56+).
In view of Nishizawa’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Fushiki that the second type of machine-readable symbology comprises digital watermarking or steganographic encoding so as to conceal data/code that is imperceptible to a user and embed large amount of hidden data in image.
Re Claim 3: Fushiki as modified by Nishizawa teaches a method, the second type of machine-readable symbology comprises a 2D barcode symbology and the first signal comprises a 2D barcode, and in which the signal decoder comprises a barcode reader (see fig.# 1-2).
Re Claim 4: Fushiki as modified by Nishizawa teaches a method, the 2D barcode comprises a QR code or Data Matrix (see fig.# 2-3, ¶ 22+).

Re Claim 7: Fushiki as modified by Nishizawa teaches a method, wherein means for analyzing one or more color separations or channels decodes the first signal to obtain the second plural-bit code, and in which the plurality of color separations or channels comprises a black separation or black channel (¶ 23+).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushiki (US 2014/0027516) as modified by Nishizawa (US 2008/0149724) as applied to claim 2 above, and further in view of Bhagwan et al. (US 2012/0000983).
The teachings of Fushiki have been discussed above. Fushiki also teaches that the color-changed images 30, 36 may be combined to create a combined code 50 with four colors and a red portion 54, a green portion 56 (¶ 24+). 
Fushiki fails to specifically fails to specifically teach that the plurality of color separations or channels comprise a Red separation (Red), a Green separation (Green) and a Blue separation (Blue), and the one or more combinations of color separations or channels comprise k*Red -l*Green, where k and 1 comprise weights; k*Red + l*Green + m*Blue, where k, 1 and m comprise weights k*Red, 1*Green, where k and 1 comprise weights.
Bhagwan et al. teaches noise removal from color barcode image, which includes that the plurality of color separations or channels comprise a Red separation (Red), a Green separation (Green) and a Blue separation (Blue), and the one or more combinations of color separations or 
In view of Bhagwan et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Fushiki that the plurality of color separations or channels comprise a Red separation (Red), a Green separation (Green) and a Blue separation (Blue), and the one or more combinations of color separations or channels comprise k*Red -l*Green, where k and 1 comprise weights; k*Red + l*Green + m*Blue, where k, 1 and m comprise weights k*Red -l*Green, where k and 1 comprise weights so as to minimize luminance changes while achieving a detectable difference in spectral reflectance.

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach:
Re Claim 8: the first plural-bit code comprises a first GTIN code and the second plural-bit code comprises a second GTIN code, and in which a conflict occurs when the first GTIN code and
the second GTIN code comprise different codes;
	Re Claim 13: means for determining creates a conflict map including one or more image areas comprising a conflict between the first plural-bit code and the second plural-bit code, the conflict map comprising an identification of code conflicts, and a spatial location of the code conflicts relative to the image data;
Re Claim 14: the first signal comprise a synchronization component and a message component, said means for determining performs: transforming the image data to yield transformed data; generating detectability indicators from the transformed data, in which a first detectability indicator corresponds to synchronization component strength, and a second indicator corresponds to message component strength; generating, based on the first detectability indicator and on the second detectability indicator, a likelihood that the transformed data, once printed on a physical substrate, will be detectable from optical scan data representing such printed transformed data on the physical substrate; providing information representing a likelihood of signal detection for the first signal. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887